           Case 2:18-cv-01800-JLR-BAT Document 120 Filed 10/09/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          DANIEL JAY PEREZ,                              CASE NO. C18-1800JLR-BAT

11                               Plaintiff,                ORDER DENYING OBJECTION
                   v.
12
            CALVIN COGBURN, et al.,
13
                                 Defendants.
14

15          Before the court is Plaintiff Daniel Jay Perez’s objection to Magistrate Judge Brian

16   A. Tsuchida’s order denying Plaintiff’s motion for spoliation sanctions (“Objection”).

17   (Obj. (Dkt. # 116).) Mr. Perez raised objections to the Magistrate Judge’s order denying

18   his motion for personal service and spoliation sanctions and granting his motion for

19   docket sheet (“Order”). (Order (Dkt. # 114).) Having considered Mr. Perez’s Objection,

20   the Order, the relevant portions of the record, and the applicable law, the court finds that

21   the Order is not “clearly erroneous or contrary to law.” See Fed. R. Civ. P. 72(a)

22   (establishing the standard for the district court’s modification of a magistrate judge’s


     ORDER - 1
           Case 2:18-cv-01800-JLR-BAT Document 120 Filed 10/09/20 Page 2 of 2




 1   order regarding a nondispositive matter). Thus, the court DENIES Plaintiff’s Objection

 2   (Dkt. # 116).

 3         Dated this 9th day of October, 2020.

 4

 5                                                  A
                                                    JAMES L. ROBART
 6
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
